This was an action of assumpsit, founded on a written promise of indemnity made under the following circumstances: The plaintiff was sheriff of Rockingham County when a writ of fieri facias against the property of Nathaniel Williams came to his hands, upon which he made a levy and appointed the day of sale. The plaintiff, who had been but a short time in office and was but imperfectly acquainted with its duties, was told by the present defendant, who was an attorney, and brother to the defendant in execution, that a sale could not legally take place unless three actual bidders were present; and was likewise warned by him of the consequences of knocking down the property, unless to a third bidder. This induced the plaintiff to apply to the defendant for his advice professionally, and he then repeated the same information; and that the plaintiff might entertain no doubt of its truth, and to induce him to conduct the sale accordingly, he promised to indemnify him *Page 113 
against all damages he might receive in consequence of discontinuing the sale, in case there should not be three bidders.